                   Case 5:17-cv-00551-LHK Document 285-59 Filed 10/18/18 Page 1 of 2



                 Subject: Fwd: FaceTime bug
                   From: "Kurt Knight" <kknight@apple.com>
            Received(Date): Thu, 17 Apr 2014 01:52:06 +0000
                      To: "Deidre Caldbeck" <deidre@apple.com>
                    Date: Thu, 17 Apr 2014 01:52:06 +0000

           fyi

           Begin forwarded message:

           From: Greg Joswiak <joz@apple.com>

           Subject: Re: FaceTime bug

           Date: April 16, 2014 at 6:32:13 PM PDT

           To: Trudy Muller <tmuller@apple.com>

           Cc: Kurt Knight <kknight@apple.com>, Teresa Brewer <tbrewer@apple.com>

           Fixing without a statement is great if we can get away with it.

           Thanks,

           Joz

           On Apr 16, 2014, at 6:31 PM, Trudy Muller <tmuller@apple.com> wrote:

            Is it this one? We fixed without a statement.

            Begin forwarded message:

            From: Kurt Knight <kknight@apple.com>
            Date: October 14, 2013 at 8:25:57 AM PDT
            To: Greg Joswiak <joz@apple.com>
            Cc: Trudy Muller <tmuller@apple.com>, Deidre Caldbeck <dcaldbeck@apple.com>
            Subject: Re: FaceTime bug

            Fix made it into Taos.

            Waiting for an update if there will also be a separate tool that AppleCare can use to fix the issue
            w/o requiring a software update.

            Kurt




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                             APL-GRACE_00014721
                   Case 5:17-cv-00551-LHK Document 285-59 Filed 10/18/18 Page 2 of 2



            On Oct 14, 2013, at 7:52 AM, Greg Joswiak <joz@apple.com> wrote:

            Is there any update on this?

            Thanks,

            Joz

            On Oct 11, 2013, at 12:53 PM, Kurt Knight <kknight@apple.com> wrote:

            Update on the FaceTime bug I mentioned earlier this morning.

            There is a bug with how FaceTime deals with certificates that causes FaceTime to not work for
            devices that were activated three years ago or longer.

            We are working on getting a fix into Taos today for iPhone 4 and iPad 2. FaceTime isn’t
            supported prior to these devices so older devices are not supported. Have some time before
            newer devices are impacted so we are reducing risk and putting a fix for them into Sochi.

            Had originally thought this might impact Game Center bug have now confirmed that this does
            not. Surveying system to confirm that FaceTime is the only impact of this bug.

            Also investigating a tool that can be used by AppleCare and Retail Geniuses to fix this issue
            without updating to iOS 7.

            Only workaround right now is to move to a new device or erase all contents and settings and
            not restore from backup, which fixes the issue for another three years. If you restore your
            backup to a new device and then restore back to your original device that also similarly fixes
            the issue.

            Kurt




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                           APL-GRACE_00014722
